PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Ethicon Endo-Surgery, LLC
Application No. 14/871,131
Filed: 30 Sep 2015
For: METHOD FOR APPLYING AN IMPLANTABLE LAYER TO A FASTENER CARTRIDGE
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision in response to the petition under 37 CFR 1.181 to withdraw holding of abandonment, filed July 25, 2022.

The petition is GRANTED.

The application was held abandoned for failure to timely file an appeal brief in response to the Notice of Appeal filed December 9, 2021. On July 22, 2022, a Notice of Abandonment was mailed.

Petitioner asserts that the Appeal Brief filed July 25, 2022 was timely in view of the Notice of Panel Decision from Pre-Appeal Brief Review mailed January 25, 2022, which stated that the application remains under appeal and that applicant must submit an appeal brief in accordance with 37 CFR 41.37.

Upon review, petitioner’s argument is persuasive. On December 9, 2021, a notice of appeal and pre-appeal brief request for review were filed in response to the non-final Office action mailed July 9, 2021. On January 25, 2022, the Notice of Panel Decision from Pre-Appeal Brief review was mailed, stating that a Pre-Appeal Brief Conference has been held and the application remains under appeal. Applicant is required to submit an appeal brief in compliance with 37 CFR 41.37. The time period for filing an appeal brief is reset to one month from mailing of this decision, or the balance of the two-month time period running from the receipt of the notice of appeal, whichever is greater, and that the time period for filing the appeal is extendable under 37 CFR 1.136.

The period two months from the filing of the notice of appeal ended February 9, 2022. The period one month from the date of the Notice of Panel Decision ended February 25, 2022. Thus, the time period for filing the appeal brief is reset to the latter period. The Appeal Brief filed July 25, 2022 was timely filed with a five (5) month extension under 37 CFR 1.136(a).

As such, there is no abandonment in fact. The holding of abandonment is withdrawn, and the Notice of Abandonment is vacated.

The application is referred to Technology Center Art Unit 1717 for further processing in due course.
 
Telephone inquiries concerning this matter may be directed to the undersigned at (571)272-3231.


/DOUGLAS I WOOD/Attorney Advisor, OPET